Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 02/13/2019. Claims 1, 8 and 14 are independent claims. Claims 1-20 have been examined and rejected in the current patent application. 
Response to Arguments
Applicant presents the following arguments in the April 27, 2021 amendment. 
Applicant's arguments with respect to claims 1, 7 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0203061 A1, hereinafter Lee) in view of Lamburt et al. (US 6,397,228 B1 hereinafter Lamburt). 
Regarding independent claim(s) 1, Lee discloses a computer-implementable method for document management for products comprising: receiving a search request for a product; determining related documents to the product; searching for the related documents to the product (Lee discloses parser created to parse document types supported by the corresponding client application and product information on various products for sale) to buyers to allow buyers to select items to  purchase or contract, (see Lee: Para. 0022-0033 and 0077). This reads on the claim concept of document management for products comprising. May receive a Hyper Text Transfer Protocol (HTTP) request for a search and is aware of which search core 124 can respond to this request. It can then route the request to the specific search core 124, perhaps based at least partially on load balancing if multiple search cores 124 can respond to the request, (see Lee: Para. 0033 and 0044). This reads on the claim concept of receiving a search request for a product. This allows for locality of reference, so that access to an auxiliary data item related to a primary data item can be easily retrieved during a search, (see Lee: Para. 0027). Based on a replication factor (which may be determined, as described above, based on the replica number for the tenant and/or client application), Shard Groups may be assigned to different shards, (see Lee: Para. 0089). This reads on the claim concept of determining related documents to the product. Many businesses are moving sales data, marketing data, financial data and even HR data to the cloud. A hybrid data center is a computing environment that uses a combination of cloud and physical data centers, (see Lee: Para. 0027, 0034, 0035, 0086, 0105, 0108 and 0120). 

In the same field of endeavor, Lamburt discloses classifying the searched related documents; performing comparison between previous and current versions of particular classified documents to the product; creating a delta document based on the comparison between the previous and current versions of particular classified documents (Lamburt discloses databases and other storehouses of information may need to be updated. At the database record level, such updates may be translated into one of three operations: inserting a new record, deleting an existing record, or updating an existing record.  Each business listing may be represented as a document stored in the primary and secondary databases. For example, this generally represents the frequency of words or terms in a document.  The linked list may include information about each document, such as the number of occurrences of the term in the document, the inverse frequency of the term in the entire set of documents, the association of the document with other documents, the association of the document with categories, and the like. Expanded to include synonyms and terms that are determined to be related to the words in the business listing, such as related documents. Each entry in this delta or difference is classified as an insert, delete, or update operation. Delta is a common task in every Data Warehouse. It compares new data from a source system with the last versions in the Data Warehouse to find out whether a new version has to be created. The listings themselves may be classified as to common terms and synonyms or related terms of those terms. Listings may be further classified as to sub-contexts, depending on the search context. Document classification is the act of labeling or tagging documents using categories, depending on their content.  Such as having a table of pointers having as an argument a tokenized version of each possible term from the expanded user query from the step 22.  A native source update is when an updated version of the existing database having the same source as the existing database is provided. (Product) the number of times a term appears in the document, the inverse document frequency the inverse of the number of times the term appears in the entire document set and the attributes such as brand names or products produced by a  business.  The delta or difference between the two data sets is produced. Each entry in this delta or difference is classified as an insert, delete, or update operation. Comparisons are made between records of the native source unfiltered database and native source update, (see Lamburt: Para. Col. 20 line 1-67, Col. 28 line 1-67, Col. 30 line 1-67, Col. 33 line 1-67, Col. 34 line 1-67, Col. 35 line 1-67, Col. 36 line 1-67, Col. 38 line 1-67, Col. 39 line 1-67, Col. 40 line 1-67, Col. 43 line 1-67, Col. 44 line 1-67, Col. 45 line 1-67, Col. 55 line 1-67 and Col. 58 line 1-67). This reads on the claim concept of classifying the searched related documents; performing comparison between previous and current versions of particular classified documents to the product; creating a delta document based on the comparison between the previous and current versions of particular classified documents). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center of Lee in order to have incorporated the comparison between previous and current versions documents by creating delta files, as disclosed by Lamburt, since both of these mechanisms are directed  Content Classification analyzes a document and returns a list of content categories that apply to the text found in the document. Document classification is the act of labeling or tagging documents using categories, depending on their content. Document classification can be manual (as it is in library science) or automated (within the field of computer science), and is used to easily sort and manage texts, images or videos. Document classification comes in handy to automatically sort articles or texts and route them to a relevant team. For example, let’s say you work for a software company and that you use document classification to tag incoming support tickets. You can define that new tickets labeled as Bug should be 
Regarding dependent claim(s) 2, the combination of Lee and Lamburt discloses the method as in claim 1. Lee further discloses wherein the product is specific to a business or specific to another business (The entire tenant assignment (e.g., all shards for the tenant) can be reperformed whenever there is a change in data size (e.g., a larger catalog is added) or a reduction in the tenant size {e.g., the tenant changes from a medium-size business to a large business), (see Lee: Para. 0077-0086). This reads on the claim concept of wherein the product is specific to a business or specific to another business). 
Regarding dependent claim(s) 3, the combination of Lee and Lamburt discloses the method as in claim 1. Lee further discloses wherein the searching for the related documents comprises searching company databases and searching external environments (A single tenant (e.g., customer such as a company) may provide multiple clients, while other tenants may provide just a single client, (see Lee: Para. 0020, 0027 and 0085). This reads on the claim concept of wherein the searching for the related documents comprises searching company databases. An object class is a search infrastructure used to support the searching of data items. The object class defines the data. It can indicate that the data is, for example, catalog data, requisition data, and contract data, (see Lee: para. 0036-0058 and 0121). This reads on the claim concept of searching external environments). 
Regarding dependent claim(s) 6, the combination of Lee and Lamburt discloses the method as in claim 1. Lee further discloses further comprising determining related features to the product and providing documents related to the related features (shard may contain documents relating to a first tenant, including a first catalog item (with item attributes and supplied identification), a second catalog item (with item attributes and supplied identification), a third catalog item (with item attributes and supplied identification), and a supplier document with three different supplier detail files, (see Lee: Para. 0022, 0027, 0031, 0091 and 0099). This reads on the claim concept of further comprising determining related features to the product and providing documents related to the related features). 
Regarding independent claim(s) 8, Lee discloses A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of unattended user queries and comprising instructions executable by the processor and configured for (Lee discloses Modules may constitute either software modules (e.g., code embodied on a machine-readable medium) or hardware modules, (see Lee: Para. 0100-0109). This reads on the claim concept of a processor; a data bus coupled to the processor; and a non-transitory, computer readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of unattended user queries and comprising instructions executable by the processor and configured). 
performing a query search for a product; determining related documents to the product based on the query search; searching for the related documents to the product (query based on information from multiple sources may be used if the tenant data is indexed to multiple shards. An index node 208A-208L may look at the tenant-to-shard mapping data stored in the index map 212 to determine if it needs to execute a local search or a federated search, (see Lee: Para. 0040 and 0070). Created to parse document types supported by the corresponding client application and product information on various products for sale) to buyers to allow buyers to select items to purchase or contract, (see Lee: Para. 0022-0033 and 0077). May receive a Hyper Text Transfer Protocol (HTTP) request for a search and is aware of which search core 124 can respond to this request. It can then route the request to the specific search core 124, perhaps based at least partially on load balancing if multiple search cores 124 can respond to the request, (see Lee: Para. 0033 and 0044). This reads on the claim concept of performing a query search for a product. This allows for locality of reference, so that access to an auxiliary data item related to a primary data item can be easily retrieved during a search, {see Lee: Para. 0027). Based on a replication factor {which may be determined, as described above, based on the replica number for the tenant and/or client application), Shard Groups may be assigned to different shards, (see Lee: Para. 0089). This reads on the claim concept of determining related documents to the product based on the query search; searching for the related documents to the product. Many businesses are moving sales data, marketing data, financial data and even HR data to the cloud. A hybrid data center is a computing environment that uses a combination of cloud and physical data centers, (see Lee: Para. 0027, 0034, 0035, 0086, 0105, 0108 and 0120).  
However, Lee does not appears to specifically disclose classifying the searched related documents; comparing current and previous versions of documents of the classified related documents; providing a delta document that provides relevant changes between the current and previous versions of the classified documents. 
In the same field of endeavor, Lamburt discloses classifying the searched related documents; comparing current and previous versions of documents of the classified related documents; providing a delta document that provides relevant changes between the current and previous versions of the classified documents. (Lamburt discloses databases and other storehouses of information may need to be updated. At the database record level, such updates may be translated into one of three operations: inserting a new record, deleting an existing record, or updating an existing record.  Each business listing may be represented as a document stored in the primary and secondary databases. For example, this generally represents the frequency of words or terms in a document.  The linked list may include information about each document, such as the number of occurrences of the term in the document, the inverse frequency of the term in the entire set of documents, the association of the document with other documents, the association of the document with categories, and the like. Expanded to include synonyms and terms that are determined to be related to the words in the business listing, such as related documents. Each entry in this delta or difference is classified as an insert, delete, or update operation. Delta is a common task in every Data Warehouse. It compares new data from a source system with the last versions in the Data Warehouse to find out whether a new version has to be created. The listings themselves may be classified as to common terms and synonyms or related terms of those terms. Listings may be further classified as to sub-contexts, depending on the search context. Document classification is the act of labeling or tagging documents using categories, depending on their content.  Such as having a table of pointers having as an argument a tokenized version of each possible term from the expanded user query from the step 22.  A native source update is when an updated version of the existing database having the same source as the existing database is provided. (Product) the number of times a term appears in the document, the inverse document frequency the inverse of the number of times the term appears in the entire document set and the attributes such as brand names or products produced by a  business.  The delta or difference between the two data sets is produced. Each entry in this delta or difference is classified as an insert, delete, or update operation. Comparisons are made between records of the native source unfiltered database and native source update, (see Lamburt: Para. Col. 20 line 1-67, Col. 28 line 1-67, Col. 30 line 1-67, Col. 33 line 1-67, Col. 34 line 1-67, Col. 35 line 1-67, Col. 36 line 1-67, Col. 38 line 1-67, Col. 39 line 1-67, Col. 40 line 1-67, Col. 43 line 1-67, Col. 44 line 1-67, Col. 45 line 1-67, Col. 55 line 1-67 and Col. 58 line 1-67). This reads on the claim concept of classifying the searched related documents; comparing current and previous versions of documents of the classified related documents; providing a delta document that provides relevant changes between the current and previous versions of the classified documents).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center of Lee in order to have incorporated the comparison between previous and current versions documents by creating delta files, as disclosed by Lamburt, since both of these mechanisms are directed  Content Classification analyzes a document and returns a list of content categories that apply to the text found in the document. Document classification is the act of labeling or tagging documents using categories, depending on their content. Document classification can be manual (as it is in library science) or automated (within the field of computer science), and is used to easily sort and manage texts, images or videos. Document classification comes in handy to automatically sort articles or texts and route them to a relevant team. For example, let’s say you work for a software company and that you use document classification to tag incoming support tickets. You can define that new tickets labeled as Bug should be automatically routed to the technical team. Automated classification can help identify the language, genre or topic – for example texts that are suitable for different age groups, or interests. Automated classification can be used for monitoring important information, for example comments related to public health on social media or problems with your service or product. Once you have the data to train your model, the next step is to use that data to train a classification algorithm. Categories are predefined and documents within the training dataset are manually tagged with one or more category labels. A classifier is then trained on the dataset which means it can predict a new document’s category from then on. To classify these documents, we would start by taking all of the words in the three documents in our training set and creating a table or vector from these words. Classified the document by comparing the number of matching terms in the document. Document classification, a classifier is trained on a manually tagged dataset of documents. The classifier can then predict any new document’s category and can also provide a confidence indicator. The biggest factor affecting the quality of these predictions is the quality of the training data set. A delta, by definition, is loading incremental changes to the data. When doing a delta load to a fact table, for example, you perform inserts only appending the change data to the existing table. It compares new data from a source system with the last versions in the Data Warehouse to find out whether a new version has to be created. Data classification helps you understand what types of data you store and where that data is located. Classification is an effective way to protect your valuable data. By identifying the types of data you store and pinpointing where sensitive data resides. Incorporating the teachings of Lamburt into Lee would produce performing online data queries. The system for performing online data queries is a distributed computer system with a plurality of server nodes each fully redundant and capable of processing a user query request. Each server node includes a data query cache and other caches that may be used in performing data queries. The data query, as well as request allocation, is performed in accordance with an adaptive partitioning technique with a bias towards an initial partitioning scheme, as disclosed by Lamburt, (see Abstract). 
Regarding claim 13, (drawn system): claim 13 is system claims respectively that correspond to method of claim 6. Therefore, 13 is rejected for at least the same reasons as the method of 6.
Regarding independent claim(s) 14, Lee discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for (Lee discloses Modules may constitute either software modules (e.g., code embodied on a machine-readable medium) or hardware modules, (see Lee: Para. 0100- 0109). This reads on the claim concept of a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for).
performing a product specific search; determining related documents to the product based on the product specific search; searching for the related documents to the product (query based on information from multiple sources may be used if the tenant data is indexed to multiple shards. An index node 208A-208L may look at the tenant-to-shard mapping data stored in the index map 212 to determine if it needs to execute a local search or a federated search, (see Lee: Para. 0040 and 0070). Created to parse document types supported by the corresponding client application and product information on various products for sale) to buyers to allow buyers to select items to purchase or contract, (see Lee: Para. 0022-0033 and 0077). May receive a Hyper Text Transfer Protocol (HTTP) request for a search and is aware of which search core 124 can respond to this request. It can then route the request to the specific search core 124, perhaps based at least partially on load balancing if multiple search cores 124 can respond to the request, (see Lee: Para. 0033 and 0044). This reads on the claim concept of performing a product specific search. This allows for locality of reference, so that access to an auxiliary data item related to a primary data item can be easily retrieved during a search, (see Lee: Para. 0027). Based on a replication factor (which may be determined, as described above, based on the replica number for the tenant and/or client application), Shard Groups may be assigned to different shards, (see Lee: Para. 0089). This reads on the claim concept of determining related documents to the product based on the product specific search; searching for the related documents to the product. Many businesses are moving sales data, marketing data, financial data and even HR data to the cloud. A hybrid data center is a computing environment that uses a combination of cloud and physical data centers, (see Lee: Para. 0027, 0034, 0035, 0086, 0105, 0108 and 0120).
However, Lee does not appears to specifically disclose classifying the searched related documents; comparing current and previous versions of documents of the classified related documents; creating a delta document based on relevant changes between the current and previous versions of the classified documents.
In the same field of endeavor, Lamburt discloses classifying the searched related documents; comparing current and previous versions of documents of the classified related documents; creating a delta document based on relevant changes between the current and previous versions of the classified documents (Lamburt discloses databases and other storehouses of information may need to be updated. At the database record level, such updates may be translated into one of three operations: inserting a new record, deleting an existing record, or updating an existing record.  Each business listing may be represented as a document stored in the primary and secondary databases. For example, this generally represents the frequency of words or terms in a document.  The linked list may include information about each document, such as the number of occurrences of the term in the document, the inverse frequency of the term in the entire set of documents, the association of the document with other documents, the association of the document with categories, and the like. Expanded to include synonyms and terms that are determined to be related to the words in the business listing, such as related documents. Each entry in this delta or difference is classified as an insert, delete, or update operation. Delta is a common task in every Data Warehouse. It compares new data from a source system with the last versions in the Data Warehouse to find out whether a new version has to be created. The listings themselves may be classified as to common terms and synonyms or related terms of those terms. Listings may be further classified as to sub-contexts, depending on the search context. Document classification is the act of labeling or tagging documents using categories, depending on their content.  Such as having a table of pointers having as an argument a tokenized version of each possible term from the expanded user query from the step 22.  A native source update is when an updated version of the existing database having the same source as the existing database is provided. (Product) the number of times a term appears in the document, the inverse document frequency the inverse of the number of times the term appears in the entire document set and the attributes such as brand names or products produced by a  business.  The delta or difference between the two data sets is produced. Each entry in this delta or difference is classified as an insert, delete, or update operation. Comparisons are made between records of the native source unfiltered database and native source update, (see Lamburt: Para. Col. 20 line 1-67, Col. 28 line 1-67, Col. 30 line 1-67, Col. 33 line 1-67, Col. 34 line 1-67, Col. 35 line 1-67, Col. 36 line 1-67, Col. 38 line 1-67, Col. 39 line 1-67, Col. 40 line 1-67, Col. 43 line 1-67, Col. 44 line 1-67, Col. 45 line 1-67, Col. 55 line 1-67 and Col. 58 line 1-67). This reads on the claim concept of classifying the searched related documents; comparing current and previous versions of documents of the classified related documents; creating a delta document based on relevant changes between the current and previous versions of the classified documents).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center of Lee in order to have incorporated the comparison between previous and current versions documents by creating delta files, as disclosed by Lamburt, since both of these mechanisms are directed  Content Classification analyzes a document and returns a list of content categories that apply to the text found in the document. Document classification is the act of labeling or tagging documents using categories, depending on their content. Document classification can be manual (as it is in library science) or automated (within the field of computer science), and is used to easily sort and manage texts, images or videos. Document classification comes in handy to automatically sort articles or texts and route them to a relevant team. For example, let’s say you work for a software company and that you use document classification to tag incoming support tickets. You can define that new tickets labeled as Bug should be automatically routed to the technical team. Automated classification can help identify the language, genre or topic – for example texts that are suitable for different age groups, or interests. Automated classification can be used for monitoring important information, for example comments related to public health on social media or problems with your service or product. Once you have the data to train your model, the next step is to use that data to train a classification algorithm. Categories are predefined and documents within the training dataset are manually tagged with one or more category labels. A classifier is then trained on the dataset which means it can predict a new document’s category from then on. To classify these documents, we would start by taking all of the words in the three documents in our training set and creating a table or vector from these words. Classified the document by comparing the number of matching terms in the document. Document classification, a classifier is trained on a manually tagged dataset of documents. The classifier can then predict any new document’s category and can also provide a confidence indicator. The biggest factor affecting the quality of these predictions is the quality of the training data set. A delta, by definition, is loading incremental changes to the data. When doing a delta load to a fact table, for example, you perform inserts only appending the change data to the existing table. It compares new data from a source system with the last versions in the Data Warehouse to find out whether a new version has to be created. Data classification helps you understand what types of data you store and where that data is located. Classification is an effective way to protect your valuable data. By identifying the types of data you store and pinpointing where sensitive data resides. Incorporating the teachings of Lamburt into Lee would produce performing online data queries. The system for performing online data queries is a distributed computer system with a plurality of server nodes each fully redundant and capable of processing a user query request. Each server node includes a data query cache and other caches that may be used in performing data queries. The data query, as well as request allocation, is performed in accordance with an adaptive partitioning technique with a bias towards an initial partitioning scheme, as disclosed by Lamburt, (see Abstract). 
Regarding claim 17, (drawn computer-readable storage medium): claim 13 is computer readable storage medium claims respectively that correspond to method of claim 2. Therefore, 17 is rejected for at least the same reasons as the method of 2.
Claims 4, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0203061 A1, hereinafter Lee) in view of Lamburt et al. (US 6,397,228 B1 hereinafter Lamburt) in view of Hug et al. (US 5,806,078, hereinafter Hug). 
Regarding dependent claim(s) 4, the combination of Lee and Lamburt discloses the method as in claim 1. However, Lee and Lamburt do not appear to specifically disclose wherein the performing comparison comprises identifying upgrades and compatibility. 
In the same field of endeavor, Hug discloses wherein the performing comparison comprises
identifying upgrades and compatibility (Existing versions combo box 500 includes get version list 490 and update new version, (see Hug: Col. 12 line 1-67, Col. 13 line 1-67 and Col. 14 line 1-67). Similarly, if Version 3 of a document is checked out from the library directory 38, the version manager processor 36 will first fetch Version 1 of the document from the version control data files 40 and 42 to generate the original document and then fetch data records pertaining to Version 2 of the document from the version control data files, (see Hug: Col. 5 line 1-67, Col. 10 line 5-67). This reads on the claim concept of wherein the performing comparison comprises identifying upgrades and compatibility). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center of Lee and Lamburt in order to have incorporated the identifying upgrades and compatibility, as disclosed by Hug, since both of these mechanisms are directed a hybrid data center is a computing environment that uses a combination of cloud and physical data centers. The goal of the new hybrid infrastructure model is to leverage and enhance efficiency, effectively lower costs, and improve agility. With an increase in global data center traffic, a hybrid infrastructure can help organizations prepare for fluctuations in traffic levels and allow for storage and configurations on demand. With a variety of projects for businesses to manage, hybrid data centers can enable businesses across hundreds of services, all managed by a fraction of the professionals. A mix of conventional and cloud infrastructures requires firms to take additional steps to ensure the security of their environments. Clients that adopt hybrid data center solutions have an integrated view of their data, allowing them to store and safeguard data in consistent and predicable ways across several internal and external sources. The modern, hybrid data center enables greater IT efficiency, automation, and agility, supporting the delivery of new application workloads across dynamic network fabric and virtual machine infrastructure. Use of a hybrid data center is an evolution strategy that allows organizations to create the right mix of cloud and traditional IT to suit their needs. Organizations can deploy a "lift and shift" approach where application workloads move across servers and network infrastructure located within physical data centers and across multi-cloud environments (private, public and hybrid clouds). A hybrid data center architecture allows your organization to extend data centers into cloud services. This evolution of the data center enables flexible scaling for network, storage and compute demand surges. Hybrid data centers offer the best of both worlds: security, performance and reliability with agility, scalability and cost savings across on-premises data centers as well as multiple public, private and hybrid clouds. Delta is an incremental approach to backup that only backs up blocks that have changed after the first full backup. The differences are recorded in files called deltas. The process involves examining a backup file set and locating the blocks that have changed since the last backup period. Changed data, rather than the entire file set, can then be sent to the backup target. The concept of file copying is a pretty simple one to understand. When you make a change to a file, rather than copying the entire file from your hard drive to the cloud server again, only the parts of the file that changed (called the delta). Incorporating the teachings of Hug into Lee and Lamburt would produce an original version of each document and all alternative versions are stored in a delta format, i.e., storing only the differences from a prior document version, in a common difference data file and version data file, as disclosed by Hug, (see Abstract). 
	Regarding dependent claim(s) 5, the combination of Lee and Lamburt discloses the method as in claim 1. However, Lee and Lamburt do not appear to specifically disclose wherein the delta document includes providing recommendations based on compatibility factors, to users of the product. 
	In the same field of endeavor, Hug discloses wherein the delta document includes providing recommendations based on compatibility factors, to users of the product (Generate delta, update to version info and data files receives input from changes script buffer, check-in new child version, and parent version description, (see Hug: Col. 17 line 1-67). The set of delta-formatted data for a particular version preferably contains data that directly represents the difference between two consecutive versions of the document. Normally, a regenerated version file is displayed as a plurality of display fields, each having a character display format inherent to each display field, (see Hug: Col. 6 line 1-67 and Hug: Col. 7 line 1-67). This reads on the claim concept of wherein the delta document includes providing recommendations based on compatibility factors, to users of the product).
	Regarding dependent claim(s) 7, the combination of Lee and Lamburt discloses the method as in claim 1. However, Lee and Lamburt do not appear to specifically disclose further comprising identifying critical changes between two different versions of the same product is performed. 
	In the same field of endeavor, Hug discloses further comprising identifying critical changes between two different versions of the same product is performed (this product will create a new version number automatically. The baseline copy of a given document will be version number, (see
Hug: Col. 8 line 1-67, Col. 9 line 1-67, Col. 10 line 1-67 and FIG. 1-6). To reduce transport time and data volume for big feeds, it is possible to only send the data that has actually been updated. These changes or differences are called deltas. During the delta creation the data is compared to the data from the last export within the same documents or products. These items have been in the feed before, but attributes have changed. This reads on the claim concept of further comprising identifying critical changes between two different versions of the same product is performed). 
	Regarding dependent claim(s) 11, the combination of Lee and Lamburt discloses the method as in claim 8. However, Lee and Lamburt do not appear to specifically disclose wherein the delta document provides information as to changes to, upgrades to, and compatibility of the product to other products or configurations. 
	In the same field of endeavor, Hug discloses wherein the delta document provides information as to changes to, upgrades to, and compatibility of the product to other products or configurations (Existing versions combo box 500 includes get version list 490 and update new version, see Hug: Col.
12 line 1-67, Col. 13 line 1-67 and Col. 14 line 1-67). Similarly, if Version 3 of a document is checked out from the library directory 38, the version manager processor 36 will first fetch Version 1 of the document from the version control data files 40 and 42 to generate the original document and then fetch data records pertaining to Version 2 of the document from the version control data files, (see
Hug: Col. 5 line 1-67, Col. 9 line 1-67 and Col. 10 line 5-67). This reads on the claim concept of wherein the delta document provides information as to changes to, upgrades to, and compatibility of the product to other products or configurations). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center of Lee and Lamburt in order to have incorporated the identifying upgrades and compatibility, as disclosed by Hug, since both of these mechanisms are directed a hybrid data center is a computing environment that uses a combination of cloud and physical data centers. The goal of the new hybrid infrastructure model is to leverage and enhance efficiency, effectively lower costs, and improve agility. With an increase in global data center traffic, a hybrid infrastructure can help organizations prepare for fluctuations in traffic levels and allow for storage and configurations on demand. With a variety of projects for businesses to manage, hybrid data centers can enable businesses across hundreds of services, all managed by a fraction of the professionals. A mix of conventional and cloud infrastructures requires firms to take additional steps to ensure the security of their environments. Clients that adopt hybrid data center solutions have an integrated view of their data, allowing them to store and safeguard data in consistent and predicable ways across several internal and external sources. The modern, hybrid data center enables greater IT efficiency, automation, and agility, supporting the delivery of new application workloads across dynamic network fabric and virtual machine infrastructure. Use of a hybrid data center is an evolution strategy that allows organizations to create the right mix of cloud and traditional IT to suit their needs. Organizations can deploy a "lift and shift" approach where application workloads move across servers and network infrastructure located within physical data centers and across multi-cloud environments (private, public and hybrid clouds). A hybrid data center architecture allows your organization to extend data centers into cloud services. This evolution of the data center enables flexible scaling for network, storage and compute demand surges. Hybrid data centers offer the best of both worlds: security, performance and reliability with agility, scalability and cost savings across on-premises data centers as well as multiple public, private and hybrid clouds. Delta is an incremental approach to backup that only backs up blocks that have changed after the first full backup. The differences are recorded in files called deltas. The process involves examining a backup file set and locating the blocks that have changed since the last backup period. Changed data, rather than the entire file set, can then be sent to the backup target. The concept of file copying is a pretty simple one to understand. When you make a change to a file, rather than copying the entire file from your hard drive to the cloud server again, only the parts of the file that changed (called the delta). Incorporating the teachings of Hug into Lee and Lamburt would produce an original version of each document and all alternative versions are stored in a delta format, i.e., storing only the differences from a prior document version, in a common difference data file and version data file, as disclosed by Hug, (see Abstract). 
	Regarding claim 18, (drawn computer-readable storage medium): claim 18 is computer readable storage medium claims respectively that correspond to system of claim 11. Therefore, 18 is rejected for at least the same reasons as the system of 11. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0203061 A1, hereinafter Lee) in view of Lamburt et al. (US 6,397,228 B1 hereinafter Lamburt) in view of Cooper et al. (US 2009/0089044 A1, hereinafter Cooper).  
Regarding dependent claim(s) 9, the combination of Lee and Lamburt discloses the system as in claim 8. However, the combination of Lee and Lamburt do not appear to specifically disclose wherein the performing a query search is directed to intent of a user and classification categories are returned based on the intent. 
In the same field of endeavor, Cooper discloses wherein the performing a query search is directed to intent of a user and classification categories are returned based on the intent (Cooper discloses Search engines try to provide the most relevant responses to user questions. By classifying queries into intent categories, fewer associated responses have to be maintained. An intent based search engine is used to determine the intent categories of queries and then provide corresponding responses for a larger proportion of unique queries that may be received by an enterprise. "Intent" refers to the meaning associated with a query. An intent based search engine classifies multiple different unique queries into common "useful" intent categories, (see Cooper: Para 0025-0033). This reads on the claim concept of wherein the performing a query search is directed to intent of a user and classification categories are returned based on the intent). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center creating delta files of Lee and Lamburt in order to have incorporated the intent management, as disclosed by Cooper, since both of these mechanisms are directed intent Data is the collection of behavioral signals that help interpret purchase intent. Intent data is much broader and has been used by marketing and sales teams for years. Many companies have gone further implementing marketing automation, website tracking technology, email delivery and engagement tracking, online chat and related tools yields enormously valuable party contact-level intent data. Keywords into categories is an age-old challenge for most digital marketers but it's a critical step in understanding the distribution of your data. One of the best ways to segment your keywords is by shared words. Similar to identifying common topics by which to group your keywords, a similar process but with the goal of grouping keywords by intent modifier. Search intent is the end goal of a person using a search engine. Digital marketers can leverage these terms and modifiers to infer what types of results or actions a consumer is aiming for. Query intent prediction is a component of information retrieval which improves result relevance through an understanding of latent user intents in addition to explicit query keywords. Using behavioral purchase signals that associate queries with the reviewed products, train query classifiers that label queries with the intents extracted from reviews. Incorporating the teachings of Cooper into Lee and Lamburt would produce linguistic analysis is used to identify queries that use different natural language formations to request similar information. Common intent categories are identified for the queries requesting similar information. Intent responses can then be provided that are associated with the identified intent categories, as disclosed by Cooper, (see Abstract). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0203061 A1, hereinafter Lee) in view of Lamburt et al. (US 6,397,228 B1 hereinafter Lamburt) in view of Zizzo (US 2002/0188910 A1, hereinafter Zizzo). 
Regarding dependent claim(s) 10, the combination of Lee and Hug discloses the system as in claim 8. However, the combination of Lee and Lamburt do not appear to specifically disclose wherein the product is one of other products managed by the system, wherein the products are provided by multiple companies. 
In the same field of endeavor, Zizzo discloses wherein the product is one of other products managed by the system, wherein the products are provided by multiple companies (Zizzo discloses management process facilitates the exchange of data regarding the quality and features of IP cores, which is beneficial to suppliers who are able to demonstrate such quality and features to end users, and to users who have greater assurance about the quality and functionality of a given IP core, (see Zizzo: Para. 0053-0057 and FIG. 3). Pressure to reduce time-to-market with new products, because the first company to the market with a new product can typically expect to capture and hold a large market share against later competitors. A customer of one partner at one phase of the design process to utilize the products or services of another partner in a different phase of the design process, (see Zizzo: Para. 0037 and 0062). Companies providing virtual circuit blocks are in need of a way to track the usage of their products and to protect the code and/or data, (see Zizzo: Para. 0067). This reads on the claim concept of wherein the product is one of other products managed by the system, wherein the products are provided by multiple companies). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center creating delta files of Lee and Lamburt in order to have incorporated the intent management, as disclosed by Zizzo, since both of these mechanisms are directed every business needs to concern best customer service, whether to fill a vacancy, plan for succession of management. The first source of information that businesses should turn to is the information they already have. Every business will have the ability to gather information about employees, about sales and about customers. Setting up systems and processes for gathering the right information can help business owners track, trend, analyze and act upon business that gives them clues into such issues as what drives employee satisfaction, the products most demanded by customers, areas of employee and customers satisfaction and dissatisfaction. Every business can consider itself part of at least one industry, if not more. And every industry has an association connected with it that can serve as a rich source of business information. A site where businesses can go to find out about the associations that serve their industry. Joining the appropriate trade and professional associations can help businesses gather information about industry trends, best practices and resources. The Internal of strengths and weaknesses focuses on internal factors that give an organization certain advantages and disadvantages in meeting the needs of its target market. Strengths refer to core competencies that give the firm an advantage in meeting the needs of its target markets. Any analysis of company strengths should be market oriented/customer focused because strengths are only meaningful when they assist the firm in meeting customer needs. The External takes a look at the opportunities and threats existing in your organization's environment. Both opportunities and threats are independent from the organization. Incorporating the teachings of Zizzo into Lee and Lamburt would produce tools and services accessible to users through the design platform include electronic design automation (EDA) software tools, electronic component information, electronic component databases of parts (or dynamic parts), computing and processing resources, virtual circuit blocks, and integrated circuit fabrication. Users and suppliers connected to the design platform may provide such tools and services in whole or part, as disclosed by Zizzo, (see Abstract). 
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0203061 A1, hereinafter Lee) in view of Lamburt et al. (US 6,397,228 B1 hereinafter Lamburt) in view of Markman et al. (US 9,817,805 B1, hereinafter Markman). 
Regarding dependent claim(s) 12, the combination of Lee and Lamburt discloses the system as in claim 8. However, the combination of Lee and Lamburt do not appear to specifically disclose wherein the delta document provides suggestions to a user as to implementation of changes to the product. 
In the same field of endeavor, Markman discloses wherein the delta document provides suggestions to a user as to implementation of changes to the product (Markman discloses an electronic document and send a copy of the electronic document to multiple reviewers for comments. Each reviewer may independently propose changes or make comments in the electronic document and return a revised version of the electronic document, (see Markman: Col. 4 line 1-67, Col. 5 line 1-67 and Col. 6 line 1-67). Using a command may be advantageous at least because commands already describe a delta (e.g., a set of one or more changes) made to a document model, (see Markman: Col. 11 line 1-67). This reads on the claim concept of wherein the delta document provides suggestions to a user as to implementation of changes to the product).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center creating delta files of Lee and Lamburt in order to have incorporated the suggestions to a user as to implementation of changes to the product, as disclosed by Markman, since both of these mechanisms are directed use the co-authoring Server to enable multiple users to work on a document, at any time, without interfering with each other's changes. Co-authoring removes barriers to server-based document collaboration and helps organizations to reduce the overhead associated with traditional document sharing through attachments. This functionality requires no additional server setup and is the default state for documents stored in platform Server. Co-authoring functionality is managed by using the same tools and technologies that are already used to manage platform, helping to minimize the impact on administrators. A traditional collaboration, documents are shared via email attachments. Tracking versions and edits from multiple authors is difficult and time-consuming for users. Email systems have to contend with storing multiple copies of the same document, not to mention increased network traffic as documents are sent repeatedly. The use of collaborative document to store documents for collaboration has reduced these problems by providing consistent access to up-to-date versions of documents, the ability to track earlier versions, and centralized management. Storing a single document, instead of many attachments, also reduces network and storage overhead. Co-authoring in platform Server addresses these issues by making it possible for multiple users to work on a document, at any time, without interfering with each other's changes. This approach streamlines many common document collaboration scenarios. Two or more authors work on different parts of a composite document. While one author works on his section of the document, another author can work on hers, without either interrupting the other's work. Several authors work on a composite slide show. Each author can add slides to the presentation and edit them, instead of working in isolation and trying to merge several documents and make them consistent all at the same time. A document is sent out to several experts and stakeholders, each of whom provides some edits or additions. No user's edits are lost, because they are all working on a central, server-stored document. Server versioning keeps track of changes to documents while they are being edited, and even stores earlier versions for reference. Incorporating the teachings of Markman into Lee and Lamburt would produce providing a summary of suggested changes made to an electronic document. A suggested change is iteratively selected from a first list of suggested changes. A second list of modified suggested changes is generated by processing each selected suggested change in the first list of suggested changes, as disclosed by Markman, (see Abstract).
Regarding dependent claim(s) 19, the combination of Lee and Lamburt discloses the computer readable storage medium as in claim 14. However, the combination of Lee and Lamburt do not appear to specifically disclose wherein the delta document comprises suggestions as to us and implementation of the product. 
In the same field of endeavor, Markman discloses wherein the delta document comprises suggestions as to use and implementation of the product (Markman discloses an electronic document and send a copy of the electronic document to multiple reviewers for comments. Each reviewer may independently propose changes or make comments in the electronic document and return a revised version of the electronic document, (see Markman: Col. 4 line 1-67, Col. 5 line 1-67 and Col. 6 line 1- 67). Using a command may be advantageous at least because commands already describe a delta (e.g., a set of one or more changes) made to a document model, (see Markman: Col. 11 line 1-67). Suggested change in the first list of suggested changes. The means for generating comprises means for marking the selected suggested change for including or excluding in the summary, based on a first determination of whether to include or exclude the selected suggested change in the summary. This reads on the claim concept of wherein the delta document comprises suggestions as to use and implementation of the product). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center creating delta files of Lee and Lamburt in order to have incorporated the suggestions to a user as to implementation of changes to the product, as disclosed by Markman, since both of these mechanisms are directed use the co-authoring Server to enable multiple users to work on a document, at any time, without interfering with each other's changes. Co-authoring removes barriers to server-based document collaboration and helps organizations to reduce the overhead associated with traditional document sharing through attachments. This functionality requires no additional server setup and is the default state for documents stored in platform Server. Co-authoring functionality is managed by using the same tools and technologies that are already used to manage platform, helping to minimize the impact on administrators. A traditional collaboration, documents are shared via email attachments. Tracking versions and edits from multiple authors is difficult and time-consuming for users. Email systems have to contend with storing multiple copies of the same document, not to mention increased network traffic as documents are sent repeatedly. The use of collaborative document to store documents for collaboration has reduced these problems by providing consistent access to up-to-date versions of documents, the ability to track earlier versions, and centralized management. Storing a single document, instead of many attachments, also reduces network and storage overhead. Co-authoring in platform Server addresses these issues by making it possible for multiple users to work on a document, at any time, without interfering with each other's changes. This approach streamlines many common document collaboration scenarios. Two or more authors work on different parts of a composite document. While one author works on his section of the document, another author can work on hers, without either interrupting the other's work. Several authors work on a composite slide show. Each author can add slides to the presentation and edit them, instead of working in isolation and trying to merge several documents and make them consistent all at the same time. A document is sent out to several experts and stakeholders, each of whom provides some edits or additions. No user's edits are lost, because they are all working on a central, server-stored document. Server versioning keeps track of changes to documents while they are being edited, and even stores earlier versions for reference. Incorporating the teachings of Markman into Lee and Lamburt would produce providing a summary of suggested changes made to an electronic document. A suggested change is iteratively selected from a first list of suggested changes. A second list of modified suggested changes is generated by processing each selected suggested change in the first list of suggested changes, as disclosed by Markman, (see Abstract). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0203061 A1, hereinafter Lee) in view of Lamburt et al. (US 6,397,228 B1 hereinafter Lamburt) in view of Deluca (US 2018/0089322 A1, hereinafter Deluca). 
Regarding dependent claim(s) 15, the combination of Lee and Lamburt discloses the non-transitory, computer-readable storage medium as in claim 14. However, the combination of Lee and Lamburt do not appear to specifically wherein the performing the product specific search is initiated by a user of the product. 
In the same field of endeavor, Deluca discloses wherein the performing the product specific search is initiated by a user of the product (Deluca discloses During a process for enabling a natural language search (initiated by a user) at a Website, an application programming interface {API) for deriving an intent of the user (e.g., via natural language classifiers) (NLC)) is applied with respect to a natural language search phrase entered in a search application. An intent of search terms (product, support, content, etc.) of a query may be determined and associated results may be presented to a user based on the determined intent, (see Deluca: Para. 0014-0020). This reads on the claim concept of wherein the performing the product specific search is initiated by a user of the product). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center creating delta files of Lee and Lamburt in order to have incorporated the user intent and classification, as disclosed by Deluca, since both of these mechanisms are directed Intent classification is the automated association of text to a specific purpose or goal. In essence, a classifier analyzes pieces of text and categorizes them into intents. Identifying purchasing intent is pivotal in transforming sales leads into fully-fledged customers. And the key to it all is timing. Leads move fast, and even more so in the world of online sales where everything seems to happen at lightning speed. It is critical, therefore, for businesses to address and respond to prospects quickly because it increases their chances of closing sales. The goal of intent classification is to help you pinpoint the exact motivation behind pieces of text. Every customer interaction has a purpose, an aim, or intention. Whether it's purchase intent, a request for more information, or someone who wants to unsubscribe, you should be able to respond to sales leads quickly to increase your chances of closing the sale. An intent classifier is able to categorize text based on the intent, goal, or purpose expressed in its content. It does this by using machine learning algorithms that can associate words or expressions with a particular intent. For example, a machine learning model can learn that words such as buy or acquire are often associated with a Purchase intent. Identifying a customer's purchasing intent is pivotal in transforming sales leads into fully-fledged customers. Intent classification allows businesses to be more customer-centric, especially in areas such as customer support and sales. From responding to leads faster, to dealing with large amounts of queries and offering a personalized service, intent classification can be a key element in your business. Even when companies are inundated with data, intent classifiers are able to pinpoint potential customers who have expressed interest and direct these specific queries to the sales teams. Incorporating the teachings of Deluca into Lee and Lamburt would produce the subject based intent classification is compared to search results data and a subset of search results correlating to the subject based intent classification is determined and presented to the user, as disclosed by Deluca, (see Abstract). 
Regarding dependent claim(s) 16, the combination of Lee and Lamburt discloses the non-transitory, computer-readable storage medium as in claim 14. However, the combination of Lee and Lamburt do not appear to specifically wherein the performing the product specific search is directed to user intent and classification categories are returned based on the user intent. 
In the same field of endeavor, Deluca discloses wherein the performing the product specific search is directed to user intent and classification categories are returned based on the user intent (Deluca discloses During a process for enabling a natural language search (initiated by a user) at a Website, an application programming interface (API) for deriving an intent of the user (e.g., via natural language classifiers (NIC)) is applied with respect to a natural language search phrase entered in a search application. An intent of search terms (product, support, content, etc.) of a query may be determined and associated results may be presented to a user based on the determined intent, (see Deluca: Para. 0014-0020). This reads on the claim concept of discloses wherein the performing the product specific search is directed to user intent. A subset of search results associated with the subject based intent classification is generated and ranked. A result comprising a corresponding intent classification and associated confidence levels are returned. If an intent is unable to be determined from the search, standard search results are returned. If an intent is able to be determined from the user's search, a retrieve and rank process is executed via usage of the Website resources/classifiers, associated relevancy tags, and intent classification with associated confidence levels for producing a superior ranked search result, (see Deluca: Para. 0012, 0015 and 0016-0018). This reads on the claim concept of classification categories are returned based on the user intent). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0203061 A1, hereinafter Lee) in view of Lamburt et al. (US 6,397,228 B1 hereinafter Lamburt) in view of Dekel et al. (US 2013/0262247 A1, hereinafter Dekel). 
Regarding dependent claim(s) 20, the combination of Lee and Lamburt discloses the non-transitory, computer-readable storage medium as in claim 14. However, the combination of Lee and Lamburt do not appear to specifically further comprising determining related features to the product and providing documents associated with the related features wherein the delta document comprises suggestions as to use and implementation of the product. 
In the same field of endeavor, Dekel discloses further comprising determining related features to the product and providing documents associated with the related features wherein the delta document comprises suggestions as to use and implementation of the product (Dekel discloses relevant to a user's search query to a search engine, relevant to content in a document requested by the user, (see Dekel: Para. 0026-0037). Identifiers related to the search results (e.g., document identifiers or "doclDs"), scores related to the search results (e.g., information retrieval ("IR") scores such as dot products of feature vectors corresponding to a query and a document with different types of targeting such as vertical product categories, and Websites.), (see Dekel: Para. 0047 and 0201). This reads on the claim concept of comprising determining related features to the product. A single average cost may be associated with one or more keywords, and/or topics. As stated, each ad group may have one or more ads or "creatives" (That is, ad content that is ultimately rendered to an end user.), (see Dekel: Para. 0040, 0041, 0047, 0070, 0085, 0122 and 0186). This reads on the claim concept of providing documents associated with the related features wherein the delta document comprises suggestions as to use and implementation of the product). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the cloud computing data center creating delta files of Lee and Lamburt in order to have incorporated the documents associated with the related to product, as disclosed by Dekel, since both of these mechanisms are directed Product Marketing is generally responsible for writing the market strategy document, launch plan, and end of life plan as well as writing or contributing to the marketing plan. Product Management is responsible for the business case, market needs, product description, roadmap, and beta plan. The documents listed under "Strategy" are strategic documents that represent the critical thinking and decision making that should happen upfront. The documents listed under "Execution" are tactical and outline the goals and specific tasks and steps that must happen in order to successfully move your product through the corresponding phase. A document is a piece of written, printed, or electronic matter that provides information or evidence or that serves as an official record for instance, of the purchase or sale of a security. Some documents are for internal use only. They are generally administrative and reflect a company's philosophy, approach, and activities. Other documents are for external use. These documents convey information to and from the public domain and often help limit the risks that interaction with the public creates. Generally administrative and formalize policies, procedures, and processes. They help reduce risk by preventing errors and unethical behavior. So, internal documents are the backbone of a company's risk management and are as important as external documents, such as contracts and regulatory submissions. A standardized template helps maintain version control. Given the level of legislative and regulatory activity affecting most companies, it is rare for policy and procedure documents to remain static. Any changes reflected in a policy document need to be similarly reflected in all associated procedure and process documents. Simply stating the document title, the version number, and the date on which the version came into effect helps ensure that, in case of a review, a company can show it has made efforts to meet the required standards imposed by the relevant laws and regulations. Companies must constantly monitor activities and transactions to ensure that they are not suspicious. If something suspicious does arise, companies must report that activity or transaction to the authorities. The heavy penalties imposed by most regulators globally help combat identity theft, or criminal activity. Incorporating the teachings of Dekel into Lee and Lamburt would produce A client-side editing application allows advertisers and/or customer service representatives to easily and efficiently view, navigate, and edit ad accounts, even those with large numbers of campaigns, groups, keywords and creatives, as disclosed by Dekel, (see Abstract).  
                                                            Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164